DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on March 18, 2022 is acknowledged.

Response to Amendment
Applicant amended claims 1, 8, and 15.

Claims 1-20 are pending and have been examined.

Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Regarding 112 Rejections
Examiner initially rejected claim 6 under 35 USC 112(b) / 2nd paragraph as being indefinite. Applicant presented an argument indicating where there is an antecedent basis for the broker computing system. In view of this argument Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 1-20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that its claims integrate the judicial exception into a practical application through use of a particular machine. Examiner does not find this argument persuasive. Applicant identified that its claim contains computer components and they perform a defined task/operation/step. This does not arise to the level of a particular machine. Merely because Applicant has defined computer components/devices and has those components/devices perform the steps of the business methodology does not mean that Applicant has claimed a particular machine. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The general purpose computer components/devices are performing the actions they were designed to do, and they add nothing in combination with each other that did not already exist separately. Simply because the claims identify which component/device is performing an action/step does not mean there is a practical application. There is no integration of the judicial exception into a practical application.
Applicant argued that the claims amount to significantly more because they recite something other than what is well understood, routine, and conventional. Applicant argued that its claims are similar to those BASCOM. Examiner does not find this argument persuasive. In BASCOM it was the specific combination, filtering at a specific location which amounted to significantly more. Applicant’s claims do not contain similar subject matter where conventional activities are being performed in an unconventional manner, such as the filtering in BASCOM. Applicant is merely alleging the claims are similar to BASCOM and have an unconventional combination of limitations. Applicant has not expressed how their combination results in significantly more (similar to how the filtering in BASCOM was improved by filtering server side). Furthermore, changing the location and method of data acquisition for check cashing transactions does not add anything other than doing the action at a different location. This does not arise to the level of significantly more merely because an action is performed differently. Outside the abstract idea there is only the computer implementation of the abstract idea and extra-solution activity. These are conventional activity. The limitations alone and in combination with each other do not amount to significantly more. Examiner does not have to prove that the underlying abstract idea is conventional activity.
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1-20 under 35 USC 103 as being unpatentable over the prior art.
Applicant argued the cited art does not teach the newly amended limitations. Examiner does not find this argument persuasive. Applicant is merely performing a piecemeal analysis of the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). All Applicant has done is claim motivation/functionality that is present in one reference but not the other. However it is the combination of the references that teach Applicant’s claims. Liberty teaches the majority of the independent claim; the financial transaction in Liberty is a debit transaction from a checking account rather than the actual processing of a check. Liberty teaches obtaining the relevant information needed to process the payment such as an account number, routing number, payee information, payment amount, etc. and putting that information in a QR code. Thus the main difference between Liberty and Applicant’s claims is the source/obtaining of this information (Liberty’s merely discloses having the information whereas Applicant claims the process of capturing an image of a check and extracting the information from the image. Lin teaches this process and well as validating the information in the check. Thus when the references are combined the entirety of Applicant’s claim is taught since the motivation/functionality in Liberty would apply to Lin and vice-versa. Therefore the combination of references would have a camera capturing an image of a check for verification and cashing purposes. The combination of references would teach receiving identification data and check information (including the amount extracted from the check). The combination of references would teach the QR code reflects the user is eligible to receive cash/payment according to the amount extracted from the check. 
Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of initiating automatic processing of a check. 

Claim 1, 8, and 15 recite the limitations of: 
utilizing a camera application on the mobile electronic device to capture an image of a check for verification and cashing; 
extracting check information from the image of the check, the check information including an account number, a routing number, a check cashing amount, and a payee;
creating an online account associated with the user that includes user identification data used to verify user identity;
the user identification data and the check information, including the check cashing amount extracted from the image of the check
validating the check information with an issuer, wherein the issuer is the drafter of the check;
transmitting a notification to the mobile electronic device in response to the validation of the check information, the notification including a machine readable code linked to the validation of the check information indicating that the user is eligible to receive cash according to the check cashing amount extracted from the image of the check; 
scanning the machine-readable code transmitted in the notification and displayed on the mobile electronic device;
retrieving the check information associated with the user identification data, including the check cashing amount;
and initiating automatic processing of a check cashing transaction based on the check information based on the notification and the user identification data.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a server, a network, an application, a mobile device, a camera application, a broker computing system, a user identification module, a computing device, a user check-in module, a personalized order generation module, a non-transitory machine readable medium, and instructions and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of: 
receiving the user identification data and the check information;
transmitting a notification in response to the validation of the check information, the notification including a machine readable code; 
transmitting a notification to the mobile electronic device in response to the validation of the check information, the notification including a machine readable code associated with the user identification data; 
the machine-readable code transmitted in the notification and displayed on the mobile electronic device;
receiving the notification and the user identification data associated with the machine-readable code from the user identification module

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea without a practical application.  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a server, a network, an application, a mobile device, a camera application, a broker computing system, a user identification module, a computing device, a user check-in module, a personalized order generation module, a non-transitory machine readable medium, and instructions amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of: 
receiving the user identification data and the check information;
transmitting a notification in response to the validation of the check information, the notification including a machine readable code; 
transmitting a notification to the mobile electronic device in response to the validation of the check information, the notification including a machine readable code associated with the user identification data; 
the machine-readable code transmitted in the notification and displayed on the mobile electronic device;
receiving the notification and the user identification data associated with the machine-readable code from the user identification module

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0036-0048] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea. Thus, the dependent claims 2-7, 9-14, and 16-20 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-10, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liberty, US Patent Application Publication No., 2014/0054369 in view of Lin, US P Patent Application Publication No., 20100078471.
Regarding claims 1, 8, and 15;
(Claim 8) A method for generating personalized electronic documents, verifying user identity, and autonomously authorizing financial services transactions, the method comprising: 
utilizing, by an application executing on a mobile electronic device associated with a user, a camera application on the mobile electronic device to capture an image of a check for verification and cashing; 
The primary reference does not teach utilizing, by an application executing on a mobile electronic device associated with a user, a camera application on the mobile electronic device to capture an image of a check; see section UTILIZING below for further analysis.

extracting, by the application, check information from the image of the check, the check information including an account number, a routing number, a check cashing amount, and a payee; 
The primary reference does not teach extracting, by the application, check information from the image of the check, the check information including an account number and a routing number; see section EXTRACTING below for further analysis.

creating, by the application, an online account associated with the user that includes user identification data used to verify user identity;
See Liberty [0034], “provide a number of financial and other services including enrolling a customer for a mobile wallet, adding a stored value account (either hosted by a mobile wallet platform or a third party), adding a bank or credit union account to a mobile wallet, adding a debit or credit card account to a mobile wallet”
[0031] “Database 108 is configured to manage customer accounts (e.g., storing customer accounts and properties), manage company accounts (e.g., storing company accounts and properties)”

receiving, by a user identification module, from the application executing on the mobile electronic device the user identification data and the check information, including the check cashing amount extracted from the image of the check;
See Liberty [0034], [0031]
[0034] The components depicted in FIG. 1 can interoperate to provide a number of financial and other services including but not limited to… depositing funds in a mobile wallet, withdrawing funds from a mobile wallet, paying bills from a mobile wallet, topping up a prepaid mobile account through a mobile wallet, transferring funds through a mobile wallet (nationally or internationally), making in-store purchases using a mobile wallet, and various other tasks as described herein below.

[0047] In Method 300, a mobile computer system receives input indicating that a user has initiated a payment for one or more items sold by a provider of goods or services (310).

[0005] In another embodiment, a computer system processes a payment using a debit network selected according to information embedded in a QR code. The computer system receives a QR code that includes portions of embedded payment information. The embedded payment information includes at least the following: a total payment amount that is to be paid by a user, debit account information for the user, and an indication of which debit network is to be used to process the payment. The computer system determines which debit network is to be used to process the payment based on the indication provided in the embedded payment information in the received QR code, sends the payment amount and the user's debit account information to the determined debit network and, after the payment has been processed, receives an indication that the payment was processed by the determined debit network.
validating, by the user identification module, the check information with an issuer by communicating with an electronic payment systems of the issuer, wherein the issuer is the drafter of the check;
The primary reference does not teach validating, by the user identification module, the check information with an issuer by communicating with an electronic payment systems of the issuer, wherein the issuer is the drafter of the check; see section VALIDATING below for further analysis.

transmitting, by the user identification module, a notification to the mobile electronic device in response to the validation of the check information, the notification including a machine readable code linked to the validation of the check information indicating that the user is eligible to receive cash according to the check cashing amount extracted from the image of the check; 
See Liberty [0042] “Thus, in this manner, based on customer information… the user's mobile wallet application may determine which debit network is to be used to route the user's transaction. Once it has been determined which debit network is going to be used, a QR code may be generated by module with the debit network selection embedded therein…. The QR code has each of the necessary transaction details embedded therein, and also indicates on which debit network the transaction is to take place. In some cases, the QR code may link directly to the selected debit network (as indicated by the dotted arrow lines to debit networks 230A and 230B). In such cases, the user may route their payment for merchandise directly to the debit network using their mobile wallet.”
See also [0049]

scanning, via a machine readable code reader, the machine-readable code transmitted in the notification and displayed on the mobile electronic device;
See Liberty [0043] “The QR code is a secure, tokenized QR code that fully represents the details of the user's purchase, along with an indication of which debit network has been specified for that transaction. This QR code is scannable by the checkout register and, as a result of the scan, provides a debit network selection (e.g. debit network 230A, 230B or some other debit network) through which the transaction is to be processed.”

receiving, by a user check-in module, the user identification data associated with the machine-readable code from the user identification module;
See Liberty [0052]” As such, the payment processing system may receive the QR code, and route the debit transaction to the proper debit network (e.g. 230A or 230B)… Still further, the user may send the QR code directly to the specified debit network, which will then decrypt the embedded information and process the debit transaction.”
[0055] “Method includes receiving a QR code with one or more portions of embedded payment information, where the embedded payment information includes a total payment amount that is to be paid by a user, debit account information for the user, and/or an indication of which debit network is to be used to process the payment.”
See also Figure 4

retrieving, by the user check-in module, the check information associated with the user identification data including the check cashing amount;
See Liberty [0052]” As such, the payment processing system may receive the QR code, and route the debit transaction to the proper debit network (e.g. 230A or 230B)… Still further, the user may send the QR code directly to the specified debit network, which will then decrypt the embedded information and process the debit transaction.”
[0055] “Method includes receiving a QR code with one or more portions of embedded payment information, where the embedded payment information includes a total payment amount that is to be paid by a user, debit account information for the user, and/or an indication of which debit network is to be used to process the payment.”
See also Figure 4
and initiating, by the user check-in module, automatic processing of a check cashing transaction based on the check information based on the user identification data.
See Liberty [0052]” decrypt the embedded information and process the debit transaction.”
[0055] “debit network is to be used to process the payment.”
See also Figure 4

UTILIZING 
The primary reference, in the business of checks, teach having check information. It does not teach utilizing, by an application executing on a mobile electronic device associated with a user, a camera application on the mobile electronic device to capture an image of a check.

Lin, in the business of checks, teaches utilizing, by an application executing on a mobile electronic device associated with a user, a camera application on the mobile electronic device to capture an image of a check.
See Lin [0290] “payment information… is acquired using the camera device to obtain an image of a check provided by the payor”
[0011] “The electronic device may further include one or more input device, such as a camera device”

It would have been obvious to one of ordinary skill in the art at the time of filing to
include in the having check information of the combined references, the ability to obtain the check information from a picture of a check as taught by Lin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes, obtaining check information from an actual check can increase the accuracy of the check information.

EXTRACTING 
The combined references, in the business of transactions, teach processing an order. They do not teach extracting, by the application, check information from the image of the check, the check information including an account number, a routing number, a check cashing amount, and a payee.

Lin, in the business of checks, teaches extracting, by the application, check information from the image of the check, the check information including an account number, a routing number, a check cashing amount, and a payee.
See Lin [0290] “Once the image is received by the payee device, the check image may be processed… to extract certain information from the check image, such as the name or identity of the payor, a routing number corresponding to the payor's banking provider, the account number corresponding to the payor's bank account, as well as an identification number corresponding to the payor's check. … Thereafter, the information extracted from the check image 974, the selected crediting account, as well as the amount of the requested payment…”
Figure 25A

It would have been obvious to one of ordinary skill in the art at the time of filing to
include in the having check information of the combined references, t the ability to obtain the check information from a picture of a check as taught by Lin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes, obtaining check information from an actual check can increase the accuracy of the check information.

VALIDATING
The combined references, in the business of transactions, teach processing an order. They do not teach validating, by the user identification module, the check information with an issuer by communicating with an electronic payment systems of the issuer, wherein the issuer is the drafter of the check.

Lin, in the business of checks, teaches validating, by the user identification module, the check information with an issuer by communicating with an electronic payment systems of the issuer, wherein the issuer is the drafter of the check.
See Lin [0292] If the check verification service 984 determines that the requested payment may be carried out using the check information 982, the check verification service 984 may transmit an authorization message to the financial server 380 by way of the network 420.
See also [0291]

It would have been obvious to one of ordinary skill in the art at the time of filing to
include in the having check information of the combined references, the ability to validate the check information as taught by Lin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes, obtaining check information from an actual check can increase the accuracy of the check information.

Regarding claims 2, 9, and 16;
(Claim 9) The method of claim 8, further comprising storing, via a user account module, the user identification data and the check information.
See Liberty [0031]

Regarding claims 3, 10, and 17;
(Claim 10) The method of claim 8, wherein the machine readable code includes a one-dimensional barcode, a two-dimensional barcode, a matrix barcode, or a two-dimensional mobile response code.
See Liberty [0004], [0014], [0042]



Regarding claims 6 and 13;
(Claim 13) The method of claim 8, wherein the processing of the order is performed by a third party entity separate from an entity controlling operation of a broker computer system executing the user identification code.
See Liberty [0055], [0052]

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liberty in view of Lin, in further view of Medina, US Patent No., 9,129,340.
Regarding claims 4, 11, and 18;
(Claim 11) The method of claim 8, wherein the notification includes a confirmation number for the transaction.
The combined references, in the business of transactions, teach processing an order using a notification. They do not teach wherein the notification includes a confirmation number for the transaction.

Medina, in the business of transactions, teaches wherein the notification includes a confirmation number for the transaction.
See Medina Column 58 line 64 – Column 59 line 3

It would have been obvious to one of ordinary skill in the art at the time of filing to
include in the notification of the combined references, the ability to have a confirmation number for the transaction be included as taught by Medina since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes, having a confirmation number increases the security of the transaction.

Claims 5, 7, 12, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liberty in view of Lin, in further view of Jones, US Patent Application Publication No., 2003/0139994.
Regarding claims 5, 12, and 19;
(Claim 12) The method of claim 8, wherein a digital signature associated with the user is stored in a database and retrieved to process the check associated with the user identification data and the check information.
The combined references, in the business of transactions, teach processing an order. They do not teach wherein a digital signature associated with the user is stored in a database and retrieved to process the order associated with the personalized electronic document.

Jones, in the business of transactions, teaches wherein a digital signature associated with the user is stored in a database and retrieved to process the order associated with the personalized electronic document.
See Jones [0035], [0032], [0008], [0023]

It would have been obvious to one of ordinary skill in the art at the time of filing to
include in the fraud detection of the combined references, the ability to store a password/PIN for verification purposes as taught by Jones since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes, protecting a transaction with a signature increases the security associated with the transaction.

Regarding claims 7, 14, and 20;
(Claim 14) The method of claim 8, wherein the user identification data comprises transaction information, sender information, photo identification, and signature.
See Liberty [0047], [0050], [0042]

The primary reference does not teach wherein the user identification data comprises photo identification and signature; see section PHOTO/SIGNATURE below for further analysis.

PHOTO/SIGNATURE
The combined references, in the business of transactions, teach user data. They do not teach wherein the user data comprises a photo identification.

Jones, in the business of transactions, teaches wherein the user data comprises a photo identification 
See Jones [0032], [0008], [0023]


It would have been obvious to one of ordinary skill in the art at the time of filing to
include in the transaction processing of the combined references, the ability to have user data include a photo ID/signature as taught by Jones since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes, using a photo ID/signature increases the security of the transaction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        July 2022
/MICHAEL J. WARDEN/
Examiner
Art Unit 3693